Exhibit 10.4
CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Aruba / Avnet Logistics U.S., LP Distributor Agreement
Amendment 1
This Amendment 1 is made and entered into as of February 29, 2009 by and between
Avnet Logistics U.S., LP. (“Avnet”) and Aruba Networks, Inc. (“Aruba”), and
amends the Distributor Agreement, between Avnet and Aruba, dated June 15, 2007
(the “Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.
RECITALS
A. Aruba and Avnet desire to amend the Agreement to provide limited price
protection in the event Aruba increases prices prior to processing orders
submitted by Avnet.
B. In accordance with Section 14.11 of the Agreement, any term of the Agreement
may be amended only with the written consent of both parties.
The parties hereby agree as follows:

1.  
The following text is added to the end of Section 3.1:

“For [***] ([***]) years from the date of this Amendment, in the event Supplier
increases the price of a Product, Supplier agrees to honor the previous price
for all Avnet orders quoted or orders received and accepted by Supplier for Dell
Products, L.P. for ninety (90) days from the later of the date of the price
increase or the date on which an order from Dell Products, L.P. has been
registered.”

2.  
This Amendment may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

3.  
Except as provided herein, all other terms and conditions of the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, Aruba and Avnet have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

              AVNET LOGISTICS U.S., LP.   ARUBA NETWORKS, INC.
 
           
By:
  /s/ Rusty Murdaugh   By:   /s/ Alexa King
 
           
Print Name:
  Rusty Murdaugh   Print Name:   Alexa King
Title:
  CFO    Title:   General Counsel
Date:
  2/19/09   Date:   2/13/09

***     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

